Chapman, J.
The jury have properly found that the order related to Doane’s wages for the month of June. Such is its fair construction. It is dated June 6, and orders payment to the drawee of “ my month’s wages, when due.” His payments were to become due monthly, and the pay-rolls were made up on the first Tuesday of each month for the preceding month. He was then earning these wages under an existing contract, and therefore they were a legal subject of assignment. Hartley v. Tapley, 2 Gray, 565. Taylor v. Lynch, 5 Gray, 49.
An order constitutes a good form of assignment, it being for the whole sum due or becoming due to the drawer, and it needs not be accepted to make it an assignment. Gibson v. Cooke, 20 Pick. 15. Tripp v. Brownell, 12 Cush. 376. Osborne v. Jordan, 3 Gray, 277. Taylor v. Lynch, 5 Gray, 49. The order in this case was therefore a good assignment. It gave the drawees an equitable right to use the name of Doane for colecting the amount that should become due. The agreement to supply groceries was a valid consideration for the assignment, as between the parties. Lannan v. Smith, 7 Gray, 150. And it was valid against creditors to the amount of the goods actually *543supplied. On the 3d of July, the day when the pay-roll was made up, and when the writ in this case was served, the amount of goods supplied was $28.79. But the amount due for wages was $37.50. The balance of $8.71 was, by agreement of parties, to be received in trust for Doane, and paid over to him. So far as it was to be received in trust for the debtor, it was subject to attachment by creditors, and the trustee is chargeable to that amount.

Exceptions sustained